Citation Nr: 0926188	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  07-31 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Clarksburg, 
West Virginia


THE ISSUE

1.  Entitlement to payment or reimbursement by the Department 
of Veterans Affairs (VA) for medical services provided by 
Stonewall Jackson Memorial Hospital on June 29, 2005.

2.  Entitlement to payment or reimbursement by the Department 
of Veterans Affairs (VA) for medical services provided by 
Stonewall Jackson Memorial Hospital on December 29, 2005.

3.  Entitlement to payment or reimbursement by the Department 
of Veterans Affairs (VA) for medical services provided by 
Stonewall Jackson Memorial Hospital on February 9, 2006.

4.  Entitlement to payment or reimbursement by the Department 
of Veterans Affairs (VA) for medical services provided by 
Stonewall Jackson Memorial Hospital on March 26, 2006.

5.  Entitlement to payment or reimbursement by the Department 
of Veterans Affairs (VA) for medical services provided by 
Stonewall Jackson Memorial Hospital from March 29, through 
March 30, 2006.

6.  Entitlement to payment or reimbursement by the VA for 
medical services provided by United Hospital Center on May 
27, 2006.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to March 
1953.

By letters dated November 2005, and September, November and 
December 2006, the VA Medical Center in Clarksburg, West 
Virginia advised the Veteran that his claims for 
reimbursement of his medical expenses incurred at the 
Stonewall Jackson Memorial Hospital and the United Hospital 
Center were denied.

This appeal is REMANDED to the Agency of Original 
Jurisdiction (AOJ).  VA will notify you if further action is 
required on your part.




REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claim for 
reimbursement or payment for unauthorized medical services.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  
While a VCAA notice letter was issued in May 2007, the Board 
notes that this letter does not provide information regarding 
what the evidence must show to substantiate his claims for 
reimbursement of unauthorized medical expenses.  A corrected 
letter should be issued on remand.

In addition, the Board notes that some of the documents in 
the file indicate that the Veteran only has Medicare Part A, 
which covers hospitalization but not outpatient expenses.  A 
computer inquiry referencing Medicare Part A and Part B 
appears to indicate that the Veteran had Medicare Part A 
coverage, but that Medicare Part B had expired in January 
2004.  However, the document had a handwritten note stating, 
"Medicare was phoned on [August 23, 2006] and confirmed 
coverage."  September 8 and 11, 2006 letter to the Veteran 
indicated that his request for payment of expenses in 
incurred on December 29, 2005 and February 9, 2006, 
respectively, were denied in part because the Veteran had 
health insurance benefits.  Thus, it is unclear what type of 
Medicare coverage the Veteran had for potentially all of his 
unauthorized treatments.  Thus, the AOJ should clarify 
whether the Veteran had Medicare Part B coverage during any 
of the periods in question (i.e. June, 29, 2005 through May 
27, 2006).  If so, action should be taken to determine 
whether any of the bills were paid in full or in part by 
Medicare.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should issue a VCAA notice 
letter as to the claim for payment or 
reimbursement for medical services which 
includes notice of what is necessary to 
substantiate his claims for reimbursement.  

2.  The AOJ should contact Medicare to 
clarify whether the Veteran had Medicare 
Part B coverage during any of the periods 
in question (i.e. June, 29, 2005 through 
May 27, 2006).  If so, action should be 
taken to determine whether any of the 
bills were paid in full or in part by 
Medicare.

3.  After the development requested above 
has been completed to the extent possible, 
the AOJ should again review the record.  If 
the benefit sought on appeal remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




